Citation Nr: 0913231	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed sarcoidosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

Here, the Board notes that the Veteran was afforded a VA 
examination in June 2004 in connection with his claim.  The 
physician noted that the Veteran had an abnormal chest x-ray 
study in service and had had bronchoscopic biopsy in 1997.  
There was no physical limitation, and the Veteran was able to 
run and walk without limitation.  He was noted to have never 
been on prednisone.  Auscultation of the chest was normal 
without wheezing or rales.  No specific diagnosis and no 
opinion regarding nexus to service was offered.  

After the examination, the RO denied service connection 
finding that, although there was a record of treatment in 
service for pulmonary sarcoidosis, the Veteran did not have 
any permanent residual or chronic disability.  

The Veteran disputes this finding and submitted statements 
indicating that he has shortness of breath, persistent cough, 
skin rash on the face and arms, fatigue, and night sweats.  

Based on the foregoing, the Board concludes that this matter 
should be remanded.  The Veteran should be afforded a full VA 
pulmonary examination in order to determine whether the 
Veteran currently has sarcoidosis and if so, whether the 
condition had its onset in service.  

In this regard, the examiner is asked to consider the 
Veteran's statements indicating that he has ongoing symptoms, 
including shortness of breath, persistent cough, skin rash on 
the face and arms, fatigue, and night sweats.  Pursuant to 
the VCAA, such an examination is necessary to adjudicate 
these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for sarcoidosis.  The Veteran 
should also be invited to submit any 
additional evidence in his possession 
that may be relevant to his claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The Veteran should be afforded a VA 
examination in order to determine whether 
the Veteran currently has pulmonary 
sarcoidosis or residual thereof.  The 
examiner should also review the Veteran's 
entire claims file.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
sarcoidosis found to be present.  If the 
examiner diagnoses the Veteran as having 
a current disability, the examiner is 
asked to comment on the Veteran's 
statements indicating that he has ongoing 
symptoms, including shortness of breath, 
persistent cough, skin rash on the face 
and arms, fatigue, and night sweats.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
Veteran's claim in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellant disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




